

EXHIBIT 10.23


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (the "Agreement") is effective as of the 13th day
of May, 2010, between Bobby L. Moore, Jr., an individual maintaining an address
at 4215 S.B. Merrion Road, Lakeland, Florida 33810 (together with his heirs,
representatives, successors and assigns, “Guarantor”); B&M Construction Co.,
Inc., a Florida corporation, having its principal place of business at 3706 DMG
Drive, Lakeland, Florida 33811 ("B&M”); and SSGI, Inc., a Florida corporation
having its principal place of business at 8120 Belvedere Road, Suite 4, West
Palm Beach, Florida 33411 ("SSGI").  B&M and SSGI are referred to collectively
herein as “Indemnitor”.


BACKGROUND INFORMATION


Guarantor is a majority owner of B&M and in connection with such ownership
interest has personally guaranteed certain obligations of B&M to Wachovia Bank
pursuant to a $1,000,000 line of credit facility (the “Guaranty”).  Guarantor is
now entering into an agreement with Indemnitor pursuant to which Guarantor will
be selling his ownership interest in B&M.  In connection with such sale,
Indemnitor has agreed to indemnify Guarantor and hold him harmless from any
liability incurred by Guarantor in connection with the Guaranty.  Accordingly,
in consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:


OPERATIVE PROVISIONS


1.           Indemnification.


1.1         Scope.   Indemnitor, jointly and severally, indemnifies and agrees
to hold Guarantor harmless, and agrees to defend Guarantor from, and reimburse
Guarantor in full for, any and all losses, damages, costs, expenses,
liabilities, fines, penalties or interest, obligations and claims of any kind,
including, without limitation, reasonable attorneys’ fees and other legal costs
and expenses, that Guarantor may at any time suffer or incur or become subject
to, in connection with the Guaranty (collectively, the “Loss”).


1.2         Notification and Responsibility for Defense.   In case any Loss
shall be brought to the attention of Guarantor, Guarantor shall promptly notify
the Indemnitor in writing and provide the Indemnitor with the right to assume
the defense of the Loss, including the employment of counsel and payment of all
fees and expenses relating thereto.  Guarantor shall have the right to employ
separate counsel in the defense of any such matter and participate in the
defense thereof, but satisfaction of the fees and expenses of such counsel shall
be the responsibility of Guarantor unless: (a) the Indemnitor has failed to
assume the defense and employ competent counsel; or (b) the claim is against
both the Indemnitor and Guarantor and Guarantor is advised by its legal counsel
that representation of the Indemnitor and Guarantor by the same counsel creates
a conflict of interest for such counsel which cannot be waived by the parties in
accordance with applicable rules governing the counsel’s State Bar.


2.           Miscellaneous Provisions.


2.1         Notices.  All notices or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be
considered as properly given or made if hand delivered, or mailed from within
the United States by certified mail, to the applicable address set forth in the
preamble to this Agreement, or to such other address as any such party may have
designated by like notice forwarded to the other party hereto.  All notices,
except notices of change of address, shall be deemed given when mailed or hand
delivered and notices of change of address shall be deemed given when received.

 
1

--------------------------------------------------------------------------------

 


2.2         Binding Agreements; Assignability.Each of the provisions and
agreements herein contained shall be binding upon and inure to the benefit of
the respective parties hereto, as well as their personal representatives, heirs,
devisees, and successors.  This Agreement is not assignable by Indemnitor.


2.3         Entire Agreement.  This Agreement and the other documents referenced
herein constitute the entire understanding of the parties hereto with respect to
the subject matter hereof, and no amendment, modification or alteration of the
terms hereof shall be binding unless the same be in writing, dated subsequent to
the date hereof and executed by each of the parties hereto.


2.4         Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.


2.5         Application of Florida Law.  This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Florida, and venue for any legal actions shall be Palm
County, Florida.


2.6         Legal Fees and Costs.  If a legal action is initiated by any party
to this Agreement against another, arising out of or relating to the alleged
performance or non-performance of any right or obligation established hereunder,
or any dispute concerning the same, any and all fees, costs and expenses
reasonably incurred by each successful party or its legal counsel in
investigating, preparing for, prosecuting, defending against, or providing
evidence, producing documents or taking any other action in respect of, such
action shall be the joint and several obligation of and shall be paid or
reimbursed by the unsuccessful party(ies).


[Remainder of page intentional left blank; signature page to follow.]

 
2

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have executed this Agreement as of the date set
forth in the preamble.
 

  “GUARANTOR”         /s/ Bobby L. Moore, Jr.   Bobby L. Moore, Jr.        
“INDEMNITOR”         B&M Construction Co., Inc.        
By:
/s/ Phillip A. Lee
   
 Phillip A. Lee, President
       
By:
/s/ Evan D. Finch
   
 Evan D. Finch, Chief Financial Officer
       
SSGI, Inc.
       
By:
/s/ Larry M. Glasscock
   
Larry M. Glasscock, President & CEO


 
3

--------------------------------------------------------------------------------

 